BARKDULL, Chief Judge.
The appellant, by this appeal, seeks review of an order of the trial court denying his motion, filed pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix.
The appellant alleged in his petition that his confinement was illegal, in that he was denied due process of law on the following grounds: (1) His arrest was illegal. (2) He was subjected to relentless interrogation. (3) He was not taken before the magistrate without undue delay. (4) He was denied right of bail. (S) The aforementioned matters were for the express purpose of procuring damaging statements and evidence against the appellant.
Having considered the record on appeal,, we find the allegations of the appellant’s, motion to vacate are without merit, as it appears that he had counsel of his own-, choosing at the time he originally pleaded:’ to the charges before the trial court and that he had counsel when he switched his-pleas to guilty. Therefore, the record refuting the mere conclusions of the petition,, the trial court was correct in denying relief thereunder, pursuant to the following authorities: Milton v. Cochran, Fla.1962, 147 So.2d 137; Dykes v. State, Fla.App. 1963, 162 So.2d 675; United States v. Maher, N.D. Maine 1950, 89 F.Supp. 289; United States v. Jenkins, 3 Cir. 1960, 281 F.2d 193; United States v. Shields, 6 Cir. 1961, 291 F.2d 798; Roddy v. United States, 10 Cir. 1961, 296 F.2d 9; United States v. Koptik, 7 Cir. 1962, 300 F.2d 19.
Affirmed.